

Exhibit 10
AMENDED AND RESTATED ACCENTURE PLC 2010 SHARE INCENTIVE PLAN
1.
Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting,
retaining and rewarding key employees, directors, consultants or other service
providers of outstanding ability and to motivate such employees, directors,
consultants or service providers for the Company or an Affiliate to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees, directors, consultants or other
service providers will have in the welfare of the Company as a result of their
proprietary interest in the Company.
2.
Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)
Act:    The Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b)
Affiliate:    Any entity directly or indirectly controlling, controlled by, or
under common control with, the Company or any other entity designated by the
Board in which the Company or an Affiliate has an interest.

(c)
Award:    An Option, Share Appreciation Right or Other Share-Based Award granted
pursuant to the Plan.

(d)
Beneficial Owner:    A “beneficial owner”, as such term is defined in Rule 13d-3
under the Act (or any successor rule thereto).

(e)
Board:    The Board of Directors of the Company.

(f)
Board Approval Date:    December 10, 2009, the date the Plan was approved by the
Board.

(g)
Change in Control:    The occurrence of any of the following events:

(i)
any Person (other than (A) the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (B) any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company, representing 20% or more of the combined voting power of the Company’s
then-outstanding securities;

(ii)
during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director nominated by any Person (other than the Board) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control under (i), (iii) or (iv) of this Section 2(f)) whose
election by the Board or nomination for election by the Company’s shareholders
has been approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

 
(iii)
the consummation of any transaction or series of transactions resulting in a
merger, consolidation or amalgamation, in which the Company is involved, other
than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, consolidation or amalgamation; or




--------------------------------------------------------------------------------



(iv)
the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(h)
Code:    The Internal Revenue Code of 1986, as amended, or any successor
thereto.

(i)
Committee:    A committee of the Board (including, without limitation, the full
Board) that has been designated by the Board to administer the Plan.

(j)
Company:    Accenture plc, a company incorporated under the laws of Ireland with
a registered number of 471706.

(k)
Effective Date:    The date the Plan was approved by the Company’s shareholders.

(l)
Fair Market Value:    On a given date,

(i)
if there should be a public market for the Shares on such date, the arithmetic
mean of the high and low prices of the Shares as reported on such date on the
Composite Tape of the principal national securities exchange on which such
Shares are listed or admitted to trading, or, if the Shares are not listed or
admitted on any national securities exchange, the arithmetic mean of the per
Share closing bid price and per Share closing asked price on such date as quoted
on the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted) (the “NASDAQ”), or, if no
sale of Shares shall have been reported on the Composite Tape of any national
securities exchange or quoted on the NASDAQ on such date, then the immediately
preceding date on which sales of the Shares have been so reported or quoted
shall be used; and

(ii)
if there should not be a public market for the Shares on such date, the Fair
Market Value shall be the value established by the Committee in good faith;

provided, however, that in the event the granting of an Award requires a
different calculation of “fair market value” in order to comply with local tax
regulations, then, for purposes of such Award, the Fair Market Value shall be
determined by the Committee in good faith in a manner intended to comply with
such local regulations.
(m)
Grant Price:    The purchase price per Share under the terms of an Option, as
determined pursuant to Section 6(a) of the Plan.

(n)
ISO:    An Option that is also an incentive stock option, as described in
Section 422 of the Code, granted pursuant to Section 6(c) of the Plan.

(o)
Option:    A share option granted pursuant to Section 6 of the Plan.

(p)
Other Share-Based Awards:    Awards granted pursuant to Section 8 of the Plan.

(q)
Participant:    An employee, director, or consultant of, or any Person who
performs services for, the Company or an Affiliate who is selected by the
Committee to participate in the Plan.

 
(r)
Person:    A “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

(s)
Plan:    The Amended and Restated Accenture plc 2010 Share Incentive Plan.

(t)
RSU:    A restricted share unit, granted pursuant to Section 8 of the Plan, that
represents the right to receive a Share.

(u)
Shares:    Class A ordinary shares of the Company.

(v)
Share Appreciation Right:    A share appreciation right granted pursuant to
Section 7 of the Plan.

(w)
Subsidiary:    A “subsidiary corporation” as defined in Section 424(f) of the
Code (or any successor section thereto).




--------------------------------------------------------------------------------



3.
Shares Subject to the Plan

The total number of Shares that may be used to satisfy Awards under the Plan is
74,000,000. The Shares may consist, in whole or in part, of unissued Shares or
previously-issued Shares. The issuance or transfer of Shares or the payment of
cash to a Participant upon the exercise or payment of an Award shall reduce the
total number of Shares available under the Plan, as applicable. Shares that are
subject to Awards that terminate, lapse or are cancelled may again be used to
satisfy Awards under the Plan.
4.
Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Act (or any successor rule thereto)
and “independent directors” within the meaning of the New York Stock Exchange or
other applicable listed company rules. Additionally, the Committee may delegate
the authority to grant Awards under the Plan to any employee or group of
employees of the Company or an Affiliate; provided that such delegation and
grants are consistent with applicable law and guidelines established by the
Board from time to time. The Committee may grant Awards under this Plan only to
Participants; provided that Awards may also, in the discretion of the Committee,
be made under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company, its predecessor, Accenture Ltd, or the
Company’s Affiliates or a company that becomes an Affiliate. The number of
Shares underlying such substitute Awards shall be counted against the aggregate
number of Shares available for Awards under the Plan. The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). The Committee shall have the full power and authority to
establish the terms and conditions of any Award consistent with the provisions
of the Plan and to waive any such terms and conditions at any time (including,
without limitation, accelerating or waiving any vesting conditions). The
Committee shall require payment of any amount it may determine to be necessary
to withhold for federal, state, local or other taxes of any relevant
jurisdiction as a result of the granting, vesting or exercise of an Award, the
delivery of cash or Shares pursuant to an Award, or upon the sale of Shares
acquired by the granting, vesting or exercise of an Award.
5.
Limitations

No Award may be granted under the Plan after the tenth anniversary of the Board
Approval Date, but Awards theretofore granted may extend beyond that date.
6.
Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for United States federal income tax
purposes (or other types of Options in jurisdictions outside the United States),
as evidenced by the related Award agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:
(a)
Grant Price; Exercisability.    Options granted under the Plan shall have a
Grant Price that is not less than the Fair Market Value of a Share on the date
of grant (other than in the case of Options granted in substitution of
previously granted awards, as described in Section 4, or as provided under
Section 8), and shall be exercisable at such time and upon such terms and
conditions, as may be determined by the Committee.

(b)
Exercise of Options.    Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Section 6 of
the Plan, the exercise date of an Option shall be the later of the date a notice
of exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii) or (iii) in the following
sentence. Except as otherwise provided in




--------------------------------------------------------------------------------



an Award agreement, the purchase price for the Shares as to which an Option is
exercised shall be paid in full no later than the time when Shares are delivered
following option exercise, with such payment made to the Company (i) in cash or
its equivalent (e.g., by check), (ii) to the extent permitted by the Committee,
by net-settlement in Shares or by transferring Shares having a Fair Market Value
equal to the aggregate Grant Price for the Shares being purchased to a nominee
of the Company and satisfying such other requirements as may be imposed by the
Committee; provided, that such Shares have been held by the Participant for no
less than six months (or such other period as established from time to time by
the Committee or generally accepted accounting principles), (iii) partly in cash
and, to the extent permitted by the Committee, partly in such Shares or
(iv) through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and deliver promptly to the Company an
amount out of the proceeds of such sale equal to the aggregate Grant Price for
the Shares being purchased. No Participant shall have any rights to dividends or
other rights of a shareholder with respect to Shares subject to an Option until
the Participant has given written notice of exercise of the Option, the
Participant has paid in full for such Shares, the Shares in question have been
registered in the Company’s register of shareholders and, if applicable, the
Participant has satisfied any other conditions imposed by the Committee pursuant
to the Plan.
(c)
ISOs.    The Committee may grant Options under the Plan that are intended to be
ISOs. No ISO shall have a per Share Grant Price of less than the Fair Market
Value of a Share on the date granted or have a term in excess of ten years;
provided, however, that no ISO may be granted to any Participant who at the time
of such grant, owns more than ten percent of the total combined voting power of
all classes of shares of the Company or of any Subsidiary, unless (i) the Grant
Price for such ISO is at least 110% of the Fair Market Value of a Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted. Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition. All Options granted under the Plan are intended to be
nonqualified stock options, unless the applicable Award agreement expressly
states that the Option is intended to be an ISO. If an Option is intended to be
an ISO, and if for any reason such Option (or portion thereof) shall not qualify
as an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a nonqualified stock option granted under the
Plan; provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to nonqualified stock options. In no event shall
any member of the Committee, the Company or any of its Affiliates (or their
respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.

(d)
Attestation.    Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Grant Price or taxes relating to the
exercise of an Option by delivering Shares to a nominee of the Company, the
Participant may, subject to procedures satisfactory to the Committee, satisfy
such delivery requirement by presenting proof of beneficial ownership of such
Shares, in which case the Company shall treat the Option as exercised without
further payment and shall withhold such number of Shares from the Shares
acquired by the exercise of the Option.

(e)
Repricing of Options.    Notwithstanding any provision herein to the contrary,
the repricing of an Option, once granted hereunder, is prohibited without prior
approval of the Company’s shareholders. For this purpose, a “repricing” means
any of the following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower the Grant Price;
(ii) any other action that is treated as a “repricing” under generally accepted
accounting principles; and (iii) repurchasing for cash or canceling an Option in
exchange for another Award at a time when the Grant Price is greater than the
Fair Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 9(a) below.




--------------------------------------------------------------------------------



7.
Terms and Conditions of Share Appreciation Rights

(a)
Grants.    The Committee also may grant (i) a Share Appreciation Right
independent of an Option or (ii) a Share Appreciation Right in connection with
an Option, or a portion thereof. A Share Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

(b)
Terms.    The exercise price per Share of a Share Appreciation Right shall be an
amount determined by the Committee that is not less than the Fair Market Value
of a Share on the date of grant (other than in the case of Share Appreciation
Rights granted in substitution of previously granted awards, as described in
Section 4). Each Share Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to a payment from the Company of an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
Share over (B) the exercise price per Share, times (ii) the number of Shares
covered by the Share Appreciation Right. Each Share Appreciation Right granted
in conjunction with an Option, or a portion thereof, shall entitle a Participant
to surrender to the Company the unexercised Option, or any portion thereof, and
to receive from the Company in exchange therefor an amount equal to (I) the
excess of (x) the Fair Market Value on the exercise date of one Share over
(y) the Grant Price per Share, times (II) the number of Shares covered by the
Option, or portion thereof, which is surrendered. The date a notice of exercise
is received by the Company shall be the exercise date. Payment shall be made in
Shares or in cash, or partly in Shares and partly in cash (any such Shares
valued at such Fair Market Value), all as shall be determined by the Committee.
If the payment is made, in whole or in part, in newly issued Shares, the
Participant shall agree to pay to the Company the aggregate par value of such
Shares. Share Appreciation Rights may be exercised from time to time upon actual
receipt by the Company of written notice of exercise stating the number of
Shares with respect to which the Share Appreciation Right is being exercised. No
fractional Shares will be issued in payment for Share Appreciation Rights, but
instead cash will be paid for a fraction or, if the Committee should so
determine, the number of Shares will be rounded downward to the next whole
Share.

(c)
Limitations.    The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Share Appreciation Rights as it
may deem fit.

(d)
Repricing of Share Appreciation Rights.    Notwithstanding any provision herein
to the contrary, the repricing of a Share Appreciation Right, once granted
hereunder, is prohibited without prior approval of the Company’s shareholders.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following): (i) changing the terms of a
Share Appreciation Right to lower its exercise price; (ii) any other action that
is treated as a “repricing” under generally accepted accounting principles; and
(iii) repurchasing for cash or canceling a Share Appreciation Right in exchange
for another Award at a time when its exercise price is greater than the Fair
Market Value of the underlying Shares, unless the cancellation and exchange
occurs in connection with a change in capitalization or similar change permitted
under Section 9(a) below.

8.
Other Share-Based Awards

The Committee, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares, Awards of RSUs and other Awards that are valued in whole or
in part by reference to, or are otherwise based on the Fair Market Value of,
Shares (“Other Share-Based Awards”). Such Other Share-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive one or more Shares (or the
equivalent cash value of such Shares) upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives. Other Share-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan. Subject to the provisions of the Plan, the
Committee shall determine: (i) to whom and when Other Share-Based Awards will be
made; (ii) the number of Shares to be awarded under (or otherwise related to)
such Other Share-Based Awards; (iii) whether such Other



--------------------------------------------------------------------------------



Share-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and (iv) all other terms and conditions of such Other Share-Based Awards
(including, without limitation, the vesting provisions thereof, any required
payments to be received from Participants and other provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
9.
Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)
Generally.    In the event of any change in the outstanding Shares after the
Board Approval Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person shall make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the Grant Price or exercise price of any
Share Appreciation Right and/or (iii) any other affected terms of any Award.

(b)
Change in Control.    In the event of a Change in Control after the Board
Approval Date, the Committee may, in its sole discretion (but subject to
Section 17), provide for the termination of an Award upon the consummation of
the Change in Control and (x) the payment of a cash amount in exchange for the
cancellation of an Award which, in the case of Options and Share Appreciation
Rights, may equal the excess, if any, of the Fair Market Value of the Shares
subject to such Options or Share Appreciation Rights over the aggregate exercise
price of such Options or Share Appreciation Rights, and/or (y) the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder.

10.
No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company’s or
Affiliate’s right to terminate the employment or service or consulting
relationship of such Participant. No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
11.
Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
12.
Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant other than by will or by the laws of descent
and distribution. An Award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant.
13.
Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which (a) without the approval of the
shareholders of the Company, would (except as provided in Section 9 of the Plan)
increase the total number of Shares reserved for the purposes of the Plan, or
(b) without the consent of a Participant, would materially adversely effect any
of the rights of the Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit Awards to meet the
requirements of the Code or other applicable laws.



--------------------------------------------------------------------------------



14.
International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the provisions of local law, and the Committee may, where appropriate, establish
one or more sub-plans to reflect such amended or varied provisions.
15.
Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.
16.
Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.
17.
Section 409A

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award agreement, as
the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A of the Code, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A of the Code. If pursuant to the provisions of
Section 409A of the Code any distribution or payment is required to be delayed
as a result of a Participant being deemed to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Code, then any such
distributions or payments under the Plan shall not be made or provided prior to
the earlier of (A) the expiration of the six month period measured from the date
of the Participant’s separation from service (as defined under Section 409A of
the Code) or (B) the date of the Participant’s death. The Company shall use
commercially reasonable efforts to implement the provisions of this Section 17
in good faith; provided that neither the Company, the Committee nor any of the
Company’s employees, directors or representatives shall have any liability to
Participants with respect to this Section 17.

